Citation Nr: 1025380	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

2.  Entitlement to a compensable rating for service-connected 
bilateral otitis externa.

3.  Entitlement to a compensable rating for service-connected 
right sided otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from March to December 1951.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Subsequent to the RO decision, the Veteran's claim 
was transferred to the Boston, Massachusetts office.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a compensable rating for his service-connected 
bilateral hearing loss, bilateral otitis externa, and right sided 
otitis media.

During the Veteran's hearing he stated that his last VA 
examination was conducted four years ago and that it does not 
represent the current state of his service connected 
disabilities.  The United States Court of Appeals for Veterans 
Claims has held that when a Veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-
95 (1995).  Given the foregoing, the Veteran should be scheduled 
for VA examination to determine the current nature and severity 
of his service-connected bilateral hearing loss, bilateral otitis 
externa, and right sided otitis media.

In this regard, the Board notes that in the past there appears to 
have been some problem with the Veteran going to his examination.  
In this regard, it is important to note that the Veteran has an 
obligation to attend a VA examination if he wants VA benefits.  
Failure to attend a VA examination can be a basis for the denial 
of this claim.  See 38 C.F.R. § 3.655

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009)  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA examination 
to determine the current nature and 
severity of his bilateral hearing loss, 
bilateral otitis externa, and right sided 
otitis media (if any at this time).  The 
examiner should be provided with a copy of 
this Remand and the claims folder for 
review.  The examiner should indicate 
review of these items in the examination 
report.

All necessary tests should be conducted.

2.	Thereafter, readjudicate the claims.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and should be 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



